DETAILED ACTION

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 10,638,381 in the specification. Appropriate correction is required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26 and 27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 U.S. Patent No. 10,638,381 (hereinafter ‘381). Although the conflicting claims are not identical, they are not patentably distinct from each other because despite slight difference in wording, for example, claim 1 of ‘381 recites essentially all claimed subject matter of claim 1 in the present application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Accordingly, absent a terminal disclaimer, claims 26-27 are properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cakulev et al (US 2013/0072156, “Cakulev”) and Ramachandran et al. (US 2012/0120789, “Ramachandran”) in view of Kubo (US 2010/0151863, “Kubo”) and further in view of Lindoff (US 2010/0279638, “Lindoff”).
Regarding claim 26, Cakulev discloses a user equipment (UE) for communicating in a communication system that supports CDMA2000 interworking in LTE shared networks (See 102 fig.2, ‘UE powers up and attaches to LTE’; See ¶.10, when a mobile device communicates through an LTE network portion of a communication system but, in anticipation of a handover to the CDMA2000 network), the UE comprising: 
- a memory for storing instructions; and one or more processors (See 410 fig.4, a processor and a memory in mobile device) configured to execute the instructions to: 
- control a transceiver to communicate with an eNB of an LTE shared network (See 102 fig.2 and ¶.27, UE powers up and attaches to LTE eNB 102, RRC connected);
- based on a one-to-one mapping between a UE in LTE and a given CDMA2000 network, apply a set of CDMA2000 parameters corresponding to the UE in LTE (See fig.2 and ¶.38, sending a request and receiving a response from eNB such as ‘(M2) CDMA2000-CSFBParametersRequest & (M3) CDMA2000-CSFBParametersResponse’; Examiner’s Note: secondary prior art by Ramachandran discloses the limitation of “PLMN”); and
control the transceiver to receive information broadcast by the eNB (See ¶.30, the support and requirement for global challenge authentication is indicated to the mobile device by the serving base station with the AUTH (authentication) parameter in the Access Parameters message broadcasted as the part of overhead message stream on the forward common control channel (Paging Channel). If AUTH indicates that global challenge authentication needs to be performed, the serving base station also includes the global random challenge parameter RAND in the same message; See ‘M3’ fig.2, receiving broadcasted RAND and Auth from eNB; ¶.38, The eNB 104 returns the AUTH and RAND in the message M3 "Cdma2000-CSFB-Parameters-Response." These parameters are communicated to the CDMA2000 portion of the mobile device, and the CDMA2000 message is created including the required AUTHR and RANDC), the received information comprising: 
- parameters for multiple CDMA2000 networks (Cakulev, See ¶.45, the LTE portion of the mobile device remembers from which eNB the global RAND was received as a part of the CDMA2000-CSFB-Parameters-Response message, e.g., the mobile device stores the unique identifier of the eNB; See ¶.9, The mobility management entity maintains a history of periodically and frequently changed global challenge authentication parameters sent to the plurality of base stations. The mobility management entity associates the global challenge authentication parameter received from a given base station of a plurality of base stations as a part of registration process with one of plurality of global challenge authentication parameters maintained in a history of global challenge authentication parameters sent to a plurality of base stations. The mobility management entity includes the global challenge authentication parameter received from a given base station as a part of the registration process with the found associated global challenge authentication parameter from a maintained history into an inter-technology registration message sent to the second communication network; See ¶.45, the set of CDMA2000 parameters); and 
- a list of CDMA2000 neighboring cells (Cakulev, See ¶.45, the LTE portion of the mobile device remembers from which eNB the global RAND was received as a part of the CDMA2000-CSFB-Parameters-Response message, e.g., the mobile device stores the unique identifier of the eNB; Examiners’ Note: there are a plurality of neighboring cells covered by one or more eNBs because a unique identifier is used to identify each of eNBs. Prior art by Lindoff discloses the list of neighboring cells included in SIB, System Information Block which is sent by eNB to a UE of Cakulev, i.e. “(M1) SIB”).
- wherein the one or more processors are configured to apply a set of CDMA2000 parameters corresponding to the UE in the PLMN based on information specifying at least one CDMA2000 cell or base station identity (Cakulev, See ¶.45, Note that the LTE portion of the mobile device remembers from which eNB the global RAND was received as a part of the CDMA2000-CSFB-Parameters-Response message (e.g., the mobile device stores the unique identifier of the eNB).
Cakulev discloses a plurality of networks (See ¶.24) and the method of handover for a serving base station to inform a target base station about a current authentication parameter (See ¶.8), but do not explicitly disclose the limitations “multiple CDMA2000 networks …based on a one-to-one mapping between a Public Land Mobile Network (PLMN) of the UE and a given CDMA2000 network, apply a set of CDMA2000 parameters corresponding to the PLMN”, “based on information specifying an LTE network identify”, and “a list of CDMA2000 neighboring cells.”
However, Ramachandran discloses “multiple CDMA2000 networks (Ramachandran, See ¶.8 and ¶.56, CSFB technique is used for CDMA networks) …based on a one-to-one mapping between a PLMN and a given CDMA2000 network, apply a set of CDMA2000 parameters corresponding to the PLMN (Ramachandran, See 2424 fig.24 and ¶.230, the eNodeB may trigger an inter-RAT cell change order to a GERAN neighbor cell by sending an RRC message to the UE. The inter-RAT cell change order may contain a CS Fallback Indicator which indicates to UE that the cell change order is triggered due to a CS fallback request; Examiner’s Note: The cell change order, sent from the eNB, containing CS Fallback indicator is equivalent to ‘Cdma2000-CSFB-Parameters-Response’ of Cakulev; See ¶.233 and ¶.254-255, In 6b, the UE moves to the target RAT, identifies a suitable cell preferably of the same PLMN; See ¶.84, the MME checks the authorization of the UE to camp on the service provider's Public Land Mobile Network (PLMN) and enforces UE roaming restrictions)” and Lindoff discloses “a list of CDMA2000 neighboring cells (Lindoff, See ¶.22, Measurements and messaging for cell selection and reselection operations are described in, for example, Section 5.5 of 3GPP TS 36.331. Information about the existence of other RAT cells can be provided by a cell in a suitable radio resource control (RRC), or Layer 3, message, such as those described in, for example, Section 6.3.1 of 3GPP TS 36.331. Lists of LTE, WCDMA, and GSM neighboring cells for IRAT mobility can be included in the information elements of SystemInformationBlock (SIB) Types 5, 6, and 7, respectively, and information elements of other SIB Types can include lists of other cells, e.g., CDMA2000, etc.).”
Cakulev discloses a unique identifier of the eNB (See ¶.45), but does not explicitly disclose what Kubo discloses the limitations,
- based on information specifying LTE network identity (Kubo, See ¶.68, a search for an LTE base station is performed in advance, and the resulting LTE system information (e.g., a center frequency of the LTE system, and an identification code for the base station) is stored. Then, if this base station information is used when the reception level of a cdma2000 base station is reduced, it is possible to quickly search for an LTE base station for reselection; See ¶.89, The LTE system information to be stored is information necessary to perform an LTE system search when communication processing in the 1x RTT system ends upon completion of the CS Fallback operation. Examples of the LTE system information include a center frequency of the LTE system, and an identification code for a base station).
Cakulev and Kubo are analogous art because they are from the same field of endeavor with respect to CS Fallback operation (Cakulev, See ¶.10, Kubo, See ¶.89).
Therefore, it would have been obvious to one of ordinary skill in the art of applicant's invention to apply the method of “multiple CDMA networks …based on a one-to-one mapping between a PLMN of the UE and a given CDMA2000 network, apply a set of CDMA2000 parameters corresponding to the PLMN” as taught by Ramachandran; “an LTE network identity” as taught by Kubo; and “a list of CDMA2000 neighboring cells” as taught by Lindoff into the system of Cakulev, so that it provides a way for an operator to redirect a user from an LTE network and associated cells to another network, such as one of the neighboring cells in CDMA2000 network (Lindoff, See 22) as shown in Figure 4 of Ramachandran (Ramachandran, See ¶.7) based on a certain identity identifying a suitable cell preferably of the same PLMN (Ramachandran, See ¶.254-255) and/or an LTE network identity (Kubo, See ¶.89).

Regarding claim 27, it is a method claim corresponding to the user equipment claim 26 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Breau et al. (US 8,547,912) discloses the method of creating a simplified ability for CDMA operators to support seamless IP roaming with LTE network operators through a simple interface at the IP signaling layer (See fig.5 and col.10, lns.25-46). That is, Breau discloses the method of seamless handover between LTE network and CDMA operators (CDMA networks).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JUNG H PARK/      Primary Examiner, Art Unit 2411